

116 S2435 IS: Budgetary Accuracy in Scoring Interest Costs Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2435IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. Daines (for himself, Mr. Paul, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to provide that any estimate prepared by the
			 Congressional Budget Office or the Joint Committee on Taxation shall
			 include costs relating to servicing the public debt, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Budgetary Accuracy in Scoring Interest Costs Act of 2019 or the BASIC Act. 2.CBO and JCT estimates to include debt servicing costs (a)In generalThe Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by inserting after section 402 the following:
 403.Estimates to include debt servicing costsAny estimate prepared by the Congressional Budget Office under section 402, and any estimate prepared by the Joint Committee on Taxation, shall include, to the extent practicable, the costs (if any) of servicing the public debt..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 402 the following:
				403. Estimates to include debt servicing costs..